Simmons, C. J.
1. Under the facts shown by the record, there was no legal evidence that the verdict complained of was arrived at by chance.
2. If facts occurring after the trial can be considered as newly discovered evidence at all, they were in the present case of a cumulative and impeaching character, and did not constitute a ground-requiring the grant of a new trial.
3. There was evidence to sustain the verdict.

Judgment affirmed.


All the Justices concurring, except Lends, J., who was disqualified.